ORDER

PER CURIAM:
AND NOW, this 31st day of July, 2006, upon consideration of the Recommendation of the Three-Member Panel of the Disciplinary Board dated May 25, 2006, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to Rule 215(g), Pa.R.D.E., and it is
ORDERED that Richard Kanoy Doty is suspended on consent from the Bar of this Commonwealth for a period of five years retroactive to April 27, 2006, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.